
	
		I
		112th CONGRESS
		1st Session
		H. R. 1942
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2011
			Mr. Carson of Indiana
			 (for himself, Mr. Grijalva,
			 Mr. Baca, Mr. McGovern, and Mr. Stark) introduced the following bill; which
			 was referred to the Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to improve the
		  mental health assessments provided to members of the Armed Forces deployed in
		  support of a contingency operation.
	
	
		1.Short titleThis Act may be cited as the
			 Service Members Mental Health Screening
			 Act.
		2.Mental health
			 assessments for members of the Armed Forces deployed in support of a
			 contingency operation
			(a)Mental health
			 examinations during a deployment
				(1)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 inserting after section 1074l the following new section:
					
						1074m.Mental health
				assessments for members of the armed forces deployed in support of a
				contingency operation
							(a)Mental Health
				Assessments(1)The Secretary of Defense
				shall provide a person-to-person mental health assessment for each member of
				the armed forces who is deployed in support of a contingency operation as
				follows:
									(A)Once during the period beginning 60
				days before the date of the deployment.
									(B)Once during each 180-day period in
				which the member is so deployed.
									(C)Once during the period beginning 90
				days after the date of redeployment from the contingency operation and ending
				180 days after such redeployment date.
									(D)Subject to subsection (d), not later
				than once during each of—
										(i)the period beginning 180 days after the
				date of redeployment from the contingency operation and ending one year after
				such redeployment date;
										(ii)the period beginning one year
				after such redeployment date and ending two years after such redeployment date;
				and
										(iii)the period beginning two years
				after such redeployment date and ending three years after such redeployment
				date.
										(2)A mental health assessment is not
				required for a member of the armed forces under subparagraphs (C) and (D) of
				paragraph (1) if the Secretary determines that—
									(A)the member was not subjected or
				exposed to operational risk factors during deployment in the contingency
				operation concerned; or
									(B)providing such assessment to the
				member during the time periods under such subparagraphs would remove the member
				from forward deployment or put members or operational objectives at
				risk.
									(b)PurposeThe
				purpose of the mental health assessments provided pursuant to this section
				shall be to identify post-traumatic stress disorder, traumatic brain injury,
				suicidal tendencies, and other behavioral health conditions identified among
				members of the armed forces described in subsection (a) in order to determine
				which such members are in need of additional care and treatment for such health
				conditions.
							(c)Elements(1)The mental health
				assessments provided pursuant to this section shall—
									(A)be
				performed by personnel trained and certified to perform such assessments and
				may be performed—
										(i)by licensed mental health
				professionals if such professionals are available and the use of such
				professionals for the assessments would not impair the capacity of such
				professionals to perform higher priority tasks; and
										(ii)by personnel at private facilities in
				accordance with section 1074(c) of this title.
										(B)include a person-to-person dialogue
				between members of the armed forces described in subsection (a) and the
				professionals or personnel described by paragraph (1), as applicable, on such
				matters as the Secretary shall specify in order that the assessments achieve
				the purpose specified in subsection (b) for such assessments;
									(C)be conducted in a private setting to
				foster trust and openness in discussing sensitive health concerns;
									(D)be provided in a consistent manner
				across the military departments; and
									(E)include a review of the health records of
				the member that are related to each previous deployment of the member or other
				relevant activities of the member while serving in the armed forces, as
				determined by the Secretary.
									(2)The Secretary may treat periodic health
				assessments and other person-to-person assessments that are provided to members
				of the armed forces, including examinations under section 1074f, as meeting the
				requirements for mental health assessments required under this section if the
				Secretary determines that such assessments and person-to-person assessments
				meet the requirements for mental health assessments established by this
				section.
								(d)Cessation of
				AssessmentsNo mental health assessment is required to be
				provided to an individual under subsection (a)(1)(D) after the individual’s
				discharge or release from the armed forces.
							(e)Diagnoses during
				deployment(1)In order to prevent suicide, self-harm,
				harm to others, and under-performance of members of the armed forces, the
				Secretary shall, with respect to a member described in paragraph (2)—
									(A)retire the member
				pursuant to section 1201 of this title if such member is otherwise qualified
				for such retirement; or
									(B)redeploy such
				member from the contingency operation to a location where the member may
				receive appropriate medical treatment.
									(2)A
				member described in this paragraph is a member of the armed forces who, as a
				result of a mental health assessment conducted under subsection
				(a)(1)(B)—
									(A)is
				diagnosed with post-traumatic stress disorder, traumatic brain injury, suicidal
				tendencies, or other behavioral health condition; and
									(B)as part of such diagnosis, is
				determined to—
										(i)require care or monitoring that the
				Secretary determines cannot be provided while the member is deployed in support
				of a contingency operation;
										(ii)be at risk of self-harm or harming
				other members of the armed forces; or
										(iii)be unable to perform duties
				assigned during such deployment.
										(f)Sharing of
				Information(1)The Secretary of Defense
				shall share with the Secretary of Veterans Affairs such information on members
				of the armed forces that is derived from confidential mental health
				assessments, including mental health assessments provided pursuant to this
				section and health assessments and other person-to-person assessments provided
				before the date of the enactment of this section as the Secretary of Defense
				and the Secretary of Veterans Affairs jointly consider appropriate to ensure
				continuity of mental health care and treatment of members of the armed forces
				during the transition from health care and treatment provided by the Department
				of Defense to health care and treatment provided by the Department of Veterans
				Affairs.
								(2)Any sharing of information under
				paragraph (1) shall occur pursuant to a protocol jointly established by the
				Secretary of Defense and the Secretary of Veterans Affairs for purposes of this
				subsection. Any such protocol shall be consistent with the following:
									(A)Applicable provisions of the Wounded
				Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071 note), including
				section 1614 of that Act (122 Stat. 443; 10 U.S.C. 1071 note).
									(B)Section 1720F of title 38.
									(3)Before each mental health assessment is conducted under subsection (a), the
				Secretary of Defense shall ensure that the member of the armed forces is
				notified of the sharing of information with the Secretary of Veterans Affairs
				under this subsection.
								(g)RegulationsThe Secretary of Defense, in consultation
				with the other administering Secretaries, shall prescribe regulations for the
				administration of this section.
							(h)Reports(1)Upon the issuance of the
				regulations prescribed under subsection (g), the Secretary of Defense shall
				submit to Congress a report describing such regulations.
								(2)(A)Not later than 270 days after the date of
				the issuance of the regulations prescribed under subsection (g), the Secretary
				shall submit to Congress an initial report on the implementation of the
				regulations by the military departments.
									(B)Not later than two years after the date of
				the issuance of the regulations prescribed under subsection (g), the Secretary
				shall submit to Congress a report on the implementation of the regulations by
				the military departments. The report shall include an evidence-based assessment
				of the effectiveness of the mental health assessments provided pursuant to the
				regulations in achieving the purpose specified in subsection (b) for such
				assessments.
									.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 55 of such title is amended by inserting
			 after the item relating to section 1074l the following new item:
					
						
							1074m. Mental health assessments for
				members of the armed forces deployed in support of a contingency
				operation.
						
						.
				(3)RegulationsThe Secretary of Defense shall prescribe an
			 interim final rule with respect to the amendment made by paragraph (1),
			 effective not later than 90 days after the date of the enactment of this
			 Act.
				(b)Conforming
			 repealSection 708 of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2376; 10 U.S.C. 1074f note) is
			 repealed.
			
